Citation Nr: 0300697	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased evaluation for service-
connected quadrigea effect of the right hand, 
postoperative impairment of the right (major) middle and 
ring fingers,  currently evaluated as 70 percent 
disabling. 

(The issue of entitlement to service connection for right 
hand arthritis will be the subject of a later decision of 
the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  During the pendency of this 
appeal, a rating decision in March 2001 increased the 
evaluation for the service-connected disability at issue 
to 70 percent, effective March 20, 1997.

In a February 2001 statement to the RO, the veteran 
withdrew his request for a hearing before a Member of the 
Board at the RO in Louisville, Kentucky. 

In statements on appeal, including in September 2002, the 
veteran's representative raised the issues of entitlement 
to a total rating for compensation purposes based on 
individual unemployability, entitlement to a certificate 
of eligibility for assistance in acquiring specially 
adapted housing, entitlement to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant, and entitlement to an automobile and 
automotive adaptive equipment.  These issues have not been 
developed for appellate review and are referred to the RO 
for appropriate action. 

The Board is undertaking additional development on the 
issue of entitlement to service connection for right hand 
arthritis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing these matters.



FINDINGS OF FACT

1.  All available information and evidence necessary for 
an equitable disposition of the issue on appeal have been 
obtained.

2.  The veteran's service-connected quadrigea effect of 
the right hand, postoperative impairment of the right 
(major) middle and ring fingers, is currently evaluated at 
the maximum schedular rating available under the 
appropriate diagnostic code.  

3.  There has been no demonstration by competent evidence 
that the service-connected right hand disability resulted 
in recent hospitalizations or marked interference with 
employment not already contemplated by the rating 
schedule.  

4.  The veteran is right handed. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 70 
percent for quadrigea effect of the right hand, 
postoperative impairment of the right (major) middle and 
ring fingers, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.20. 4.21, 4.124a, Diagnostic 
Code 8515 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and 
that no further assistance to the appellant is required in 
order to comply with the duty to assist as mandated by the 
Veterans Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claim. 

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which were effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record discloses that rating decisions and statements 
of the case provided the veteran with the reasons and 
bases for the adjudication of his claim, as well as the 
applicable law.  In addition, in a letter to the veteran, 
dated March 25, 2002, the RO requested that the veteran 
identify any medical facility, both private and VA, for 
which he has received medical treatment.  The veteran was 
provided the appropriate release of information and 
authorization forms.  In subsequent correspondence to the 
RO, the veteran did not identify any outstanding medical 
reports, either private or VA, which would support his 
increased evaluation claim.   As such, the Board finds 
that the VA satisfied the duty to notify the appellant of 
the information and evidence necessary to substantiate his 
claim, and identified the evidence that VA would acquire 
on his behalf as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  

As noted in the preceding paragraphs, the Board finds that 
reasonable efforts have been made to assist the appellant 
in obtaining evidence necessary to substantiate his claim, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  The appellant 
has been afforded VA examinations relative to the status 
of the disability at issue, and VA clinical treatment 
reports are of record.  The veteran has not identified any 
evidence which has a bearing on this case that has not 
been obtained with respect to the issue on appeal.  
Accordingly, the Board concludes that VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

Factual Background

The RO has assigned a 70 percent evaluation to the 
service-connected quadrigea of the right hand, 
postoperative impairment of the right (major) middle and 
ring finger.  The RO has also awarded special monthly 
compensation for loss of use of the right hand.  

The veteran submitted a claim for an increased rating in 
March 1997.  He stated that he was unable to grasp objects 
with his right hand and that he had developed arthritis of 
the hand and wrist.  In connection with his claim, the 
veteran underwent a VA hand, thumb and fingers examination 
in May 1997.  The veteran indicated that he had been 
unemployed for approximately on year.  He stated that he 
had been fired from his previous job as a dump truck 
driver because he was unable to perform maneuvers which 
required the use of his right hand.  In this regard, the 
veteran indicated that the dump trucks were covered with 
heavy tarps and that he was unable to grasp and pull the 
tarps in order to get them into place.  He also indicated 
that the weakness of his right hand caused him to fall.  
The veteran complained of having right hand pain, 
especially when he attempted to write.  He related that he 
was unable to pick up a cup of coffee, and that he had 
loss grip strength in the right hand.  The veteran 
reported that he had difficulty with all function of the 
right hand due to the third digit ankylosis and extension.  
The veteran complained of generalized joint pain in the 
right hand but denied having any joint pain in the right 
wrist.  

Upon physical evaluation in May 1997, the right third 
digit was ankylosed at the proximal interphalangeal joint 
(PIP) in hyperextension.  The PIP joint was deformed with 
no range of motion.  There was passive range of motion of 
the distal interphalangeal joint (DIP).  However, the 
veteran was unable to voluntarily flex or extend the DIP 
joint.  There was tenderness to palpation of the third 
metacarpophalangeal joint, DIP and PIP joints.  There was 
no tenderness or limited range of motion of the wrist.  
The veteran was able to approximate the thumb and 
forefinger.  He was barely able to approximate the thumb 
and fourth and fifth fingers.  The veteran was unable to 
approximate the thumb with the third digit.  The ankylosis 
in extension prevented the veteran from gripping well with 
the other digits.  The veteran was able to hold a pencil 
against light resistance with the palm, but was unable to 
grip a pencil with the digits.  There was extensor and 
flexor tendon deficit of the right third digit.  The 
veteran was unable to approximate the fingertips of "that 
hand" to the medial fold.  There was no ankylosis of the 
right 4th digit.  There was a one centimeter scar at the 
base of the fourth fingers.   Strength of the four digit 
was 4/5.  Strength of the right third digits against 
resistance was 0/5.   

The examiner in May 1997 noted that previous X-rays of the 
right hand revealed degenerative joint disease of multiple 
joints.  X-rays of the right hand, performed in May 1997, 
revealed joint space narrowing of the third PIP joint.  
Ankylosis "per se" was not demonstrated.  A diagnosis of 
status-post surgical repair of the right third digit with 
a tendon transplant form the fourth digit which had failed 
and resulted in ankylosis of the PIP joint was entered by 
the examiner.  The examiner also noted that the veteran 
had decreased grip strength, chronic pain and weakness of 
the right hand. 

VA outpatient reports, dating from March 1996 to April 
1999 do not contain any subjective complaints or objective 
clinical findings of the disability on appeal. 

A May 1999 VA hand, thumb and fingers examination report 
reflects that the veteran's history with respect to the 
disability on appeal was recorded.  Upon examination of 
the veteran's hands, metacarpal phalangeal flexion was 85 
degrees and hyperextension was to 15 degrees.  The veteran 
performed both maneuvers against resistance.  Metacarpal 
phalangeal flexion on the right was 70 degrees and 
hyperextension 10 degrees.  The examiner noted that the 
veteran was not able to carry out the maneuvers well 
against his resistance.  On the left, the veteran was able 
to touch his thumb to each fingertip and to the base of 
the little finger and he was able to make a fist.  On the 
right, he was unable to touch the tip of the third, fourth 
or fifth fingers nor was he able to reach the base of the 
fifth finger.  The veteran was unable to bend the knuckle 
at all to approach the median crease.  With the left hand, 
he was unable to make a fist well and he was unable to 
make a fist with the right hand to any extent.  With the 
left hand, the veteran spread his fingers apart and 
touched them together well.  With the right hand, he 
spread his fingers apart and touch them but this was 
performed slowly and clumsily.  "The flexion of the left 
wrist is 85 degrees hyperextension is 60 degrees on the 
right.  Flexion is 60 degrees hyperextension is 45 degrees 
and he does these maneuvers well against my resistance on 
the left.  Radial motion is 20 degrees ulnar motion 55 
degrees on the left."  X-rays of the hands was negative.  
Photographs of the veteran's fingers were taken during the 
examination and have been associated with the examination 
report.  An impression of an injury to the third finger of 
the right hand with unsuccessful corrective surgery which 
weakened the fourth finger of the right hand with 
subsequent substantial deformity in the tissues of both 
hands was recorded by the examiner. 

During a June 2000 VA hand, thumb and finger examination, 
the veteran's  complaints with respect to the disability 
were reported and are consistent with that previously 
reported in this decision.  Upon physical evaluation of 
the hands, the veteran was noted to have a swan neck 
deformity of the middle finger with 15 degrees extensor 
lag of the middle finger at the DIP joint.  His 
metacarpophalangeal joint range of motion was from 0-90 
degrees.  His PIP range of motion was zero degrees.  There 
was a well-healed dorsal scar that was curvilinear in 
nature which moved from radial to ulnar side of the middle 
finger.  His ring finger had decreased flexion and he was 
able to approximate to the median transverse fold of the 
palm, just short of four centimeters.  The veteran's 
middle finger was short six centimeters, his index and 
small fingers were both two centimeters.  He had full 
opposition of his right thumb.  The veteran was mildly 
tender to palpation.  Formal J-Mar dynamometry and pinch 
dynamometry were conducted on the right hand.  Intrinsic 
function rated a six kilogram (kg) and four kg force on 
the right hand versus a 28 kg and 30 kg force on the left.  
Flexor function on the right was four kg, four kg and four 
kg.  On the left hand, it was 22 kg, 20, kg and 18 kg.  
The veteran's pinch testing on the right was three kg, 
four kg and three kg.  On the left, it was ten kg, ten kg 
and ten kg.  X-rays of the right hand showed no evidence 
of interposition or arthroplasty.  The swan neck deformity 
was demonstrated.  There was some mild degenerative 
changes noted in the joints.   An impression of pronounced 
quadrigea effect of the right hand, which rendered the 
function of the right hand useless was entered by the 
examiner.  The impairment was noted to have been directly 
traceable to prior surgery and activity during the 
veteran's military service and was not limited to the two 
fingers, as documented in previous reports.  The VA 
examiner reiterated the fact that the veteran's right hand 
was useless. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will 
be rated under a disease or injury closely related by 
functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (listing 
diagnostic code for unlisted disease or injury).

Where an increase in an existing disability rating based 
on established entitlement to compensation is at issue, 
the present level of disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show 
all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The veteran's disability has been assigned a 70 percent 
evaluation, the maximum schedular evaluation, under 38 
C.F.R. § 4.124a, Diagnostic Code 8515, paralysis of the 
median nerve.  Pursuant to Diagnostic Code 8515, a 70 
percent rating is assigned for complete paralysis on the 
major side; characterized by the hand inclined to the 
ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; and pain with 
trophic disturbances.

As stated, the veteran is currently in receipt of the 
maximum evaluation for paralysis of the median nerve for 
the major arm under Diagnostic Code 8515.  Given the 
nature of the current evidence of neurological impairment 
upon recent VA examinations of the right middle and ring 
fingers, the Board finds no other appropriate diagnostic 
code that provides for a higher rating.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long 
as it is supported by explanation and evidence).  
Therefore, there is no basis for awarding a schedular 
rating greater than 70 percent.

Additionally, the Board agrees with the RO and finds no 
reason for referral to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  The rating schedule is 
based on the average impairment of earning capacity for a 
veteran suffering from a specified disability.  38 C.F.R. 
§ 4.1.  There is no evidence of record showing exceptional 
or unusual circumstances, such as frequent hospitalization 
or interference with employment, to suggest that the 
veteran is not adequately compensated by the regular 
rating schedule.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 287 (2000); VAOPGCPREC 6-96.  The Board emphasizes 
that the veteran's complaints of pain are contemplated by 
the criteria for the 70 percent rating under Diagnostic 
Code 8515.

Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 70 
percent for quadrigea effect of the right hand, 
postoperative impairment of the right (major) middle and 
ring fingers.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.7, 4.124a, Code 8515.


ORDER

A disability rating greater than 70 percent for quadrigea 
effect of the right hand, postoperative impairment of the 
right (major) middle and ring fingers is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

